—In an action to recover damages for personal injuries, the plaintiff appeáls from an order of the Supreme Court, Nassau County (Carter, J.), dated April 27, 2001, which denied his motion to extend the time in which to serve the summons and complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in denying the plaintiffs motion to extend the time in which to serve the defendant pursuant to CPLR 306-b, despite the expiration of the statute of limitations. The record demonstrates an extended delay in service, a lack of diligence in effecting service, the failure to promptly and properly move for an extension of time, and the complete failure to demonstrate the existence of a meritorious action (see, Leader v Maroney, Ponzini & Spencer, 97 NY2d 95; Carbonaro v Maimonides Med. Ctr., 289 AD2d 437). Accordingly, the plaintiff failed to establish good cause for an extension or that the interests of justice would be served by an extension. Ritter, J.P., Smith, Krausman and Townes, JJ., concur.